DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 2, 4, 6-8, 10, 12 and 16-24 are pending in the application.  Claims 3, 5, 9, 11, and 13-15 are cancelled.  
Priority
	This application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application No. 62/622,596, filed January 26, 2018.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
Claim 1 (p. 2 lines 13-15) recites “each occurrence of G or G' is independently selected from the group consisting of H, alkyl, OH, CH2-heterocyclyl optionally substituted with R', and benzyl optionally substituted with R':” However, G’ is not present in the structural formula recited.
Claim 1 (p. 2 final 2 lines) recites “each occurrence of A is independently selected from the group consisting of H, alkyl, cycloalkyl, Cl, and F;” However, “A” is not present in the structural formula recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-8, 10, 12 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Amended claim 1 recites (in part) “wherein at least one R is coupled to L”, where R is as follows:

    PNG
    media_image1.png
    190
    635
    media_image1.png
    Greyscale
. It is unclear what the meaning and full scope of “wherein at least one R is coupled to L” is.  In the case of clearly bivalent linkers such as -CR’R”-, one option for the resulting compound structure would appear to be PTM-(CR’R”)n-L-(CR’R”)n-CLM, where -CR’R”- occurs at either or both ends of the L linker.  However, can one or more -CR’R”- occur within L?  What distinguishes L from L-R, and is this important?  For R = aryl, for example, are structures PTM-(aryl)n-L-(aryl)n-CLM and PTM-L(aryl)-CLM (and combinations thereof) envisioned?  A limitless number of L and R-containing linkers resulting in a virtually limitless number of overall structures seems possible.  While a broad recitation in a claim is not necessarily indefinite, here, the person of skill in the art attempting to determine the scope of “wherein at least one R is coupled to L” would not, based on the range of recited R moieties and the diverse ways they can be incorporated into the PTM-L-CLM structure, be able to clearly ascertain the scope of compounds claimed, rendering the claim indefinite.
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not fully persuasive regarding rejection of claims 1, 2, 4, 6-8, 10, 12 and 16-24 as indefinite under 35 U.S.C.¶112(b).  As elaborated above, inclusion of the phrase “wherein at least one R is coupled to L”, in the context of claim 1, raises new issues of claim scope in view of the virtually limitless structural and compositional diversity in which the recited R moieties can be incorporated into the PTM-L-CLM structure via “coupling” to L, the result being that a person of skill in the art cannot clearly ascertain the scope of compounds claimed, rendering the claim as presently written indefinite.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625